In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                      Filed: December 17, 2020

*************************
DORETHA ROBINSON,                          *      No. 19-1254V
                                           *
                     Petitioner,           *      Special Master Sanders
v.                                         *
                                           *
SECRETARY OF HEALTH                        *      Dismissal; Insufficient Proof;
AND HUMAN SERVICES,                        *      Influenza (“Flu”) Vaccine;
                                           *      Transverse Myelitis (“TM”)
                     Respondent.           *
*************************
Kimm Massey, Massey Law Group, Bowie, MD, for Petitioner.
Voris Johnson, U.S. Department of Justice, Washington, DC, for Respondent.

                                              DISMISSAL 1

       On August 22, 2019, Doretha Robinson (“Petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program 2 (“Vaccine Program” or “Program”).
42 U.S.C. § 300aa-10 to 34 (2012). Petitioner alleged that she developed transverse myelitis
(“TM”) as a result of the influenza (“flu”) vaccine she received on October 19, 2016. Pet. at 1,
ECF No. 1. The information in the record, however, does not show entitlement to an award under
the Program.

        On December 15, 2020, Petitioner filed an unopposed motion for a decision dismissing her
petition. See ECF No. 23. In her motion, Petitioner conceded that “an investigation of the facts and
science supporting this case has demonstrated to Petitioner that she will be unable to prove that
she is entitled to compensation in the Vaccine Program[.]” Id. at 1. She continued, “[u]nder these
circumstances, to proceed further would not be advisable and would not be a good use of the
resources of the Court, the [R]espondent, or the Vaccine Program.” Id. Respondent had no
objection to Petitioner’s motion. Id.

1
  This Decision shall be posted on the United States Court of Federal Claims’ website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the Decision will be available to anyone with access to
the Internet. In accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete
medical or other information that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the
rule requirement, a motion for redaction must include a proposed redacted Decision. If, upon review, the I
agree that the identified material fits within the requirements of that provision, such material will be deleted
from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755 (“the Vaccine Act”
or “Act”). Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).
        To receive compensation under the Program, Petitioner must prove either (1) that she
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that she suffered an injury that was actually caused by a vaccine. See §§
13(a)(1)(A), 11(c)(1). Petitioner alleged that she “received a vaccine set forth in the Vaccine Injury
Table[,]” and her “injury is the result of the flu vaccination [] she received on October 19, 2016.”
See Pet. at 2. However, Respondent indicated “[t]ransverse myelitis is not an injury listed on the
Vaccine Injury Table for the flu vaccine . . . [t]herefore, [P]etitioner may not claim a presumption
of causation and instead must prove that the flu vaccine caused-in-fact her TM.” See Resp’t’s
Report at 7, ECF No. 19. The record, however, does not contain persuasive evidence that
Petitioner’s TM was caused by the flu vaccine she received.

       Under the Act, petitioners may not be given a Program award based solely on their claims
alone. Rather, the petition must be supported by medical records or the opinion of a competent
physician. § 13(a)(1). In this case, the medical records alone, unsupported by an expert opinion,
see ECF Nos. 14, 16, are insufficient to prove Petitioner’s claim. Therefore, this case must be
dismissed for insufficient proof. The Clerk shall enter judgment accordingly. 3

        IT IS SO ORDERED.

                                                        s/Herbrina D. Sanders
                                                        Herbrina D. Sanders
                                                        Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a notice
renouncing the right to seek review.

                                                   2